Order entered January 29, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00722-CR

                        MELVIN BERNARD GOODEN, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-70898-I

                                         ORDER
       Before the Court is appellate counsel’s January 25, 2019 motion to withdraw as counsel.

We GRANT the motion. We DIRECT the Clerk to remove Brett Ordiway as appellant’s

counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk=s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this order.

       Upon his or her appointment, new counsel shall determine whether to file a supplemental

brief or amended brief. Any such supplemental or amended brief shall be due within SIXTY

DAYS of the date of this order.
       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.

                                                   /s/    CORY L. CARLYLE
                                                          JUSTICE